DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-17 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "based on the designation of the decrease as being persistent, changing an orientation of the solar power generating device from a tracked orientation to a stowed orientation in which an overall aperture or exposure of the solar generating device to light is increased relative to the tracked orientation.”
Claims 18-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "based on the potential cloudy condition being designated as a persistent cloudy condition, send a first instruction to the motor to adjust the row of solar panels from a tracked orientation that tracks a current sun position to a stowed orientation in which an overall aperture or exposure of the row of solar panels to light is increased relative to the tracked orientation; and based on a predicted cessation of the persistent cloudy condition, send a second instruction to the motor to adjust the row of solar panels to the tracked orientation.”
Claims 21-22 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "detecting, based on the comparison of the current performance data to the expected performance data, a decrease in expected power generation; determining whether the decrease in expected power generation is due to a persistently cloudy condition; and in response to determining that the decrease is due to a persistently cloudy condition, changing an orientation of the solar power generating device to a stowed orientation.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Almy et al. (Patent No. US 10,148,220 B2) discloses tracking systems allowed for controlled movement of photovoltaic panels adapted for solar tracking to a stowed configuration without requiring electrical power.3
Grushkowitz et al. (Patent No. US 10,174,970 B2) discloses a rotation locking device for use in a row-level sun tracking solar energy collection system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878